Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Deveron Deon Rogers, Appellant                        Appeal from the 4th District Court of Rusk
                                                      County, Texas (Tr. Ct. No. CR-13-098).
No. 06-13-00262-CR         v.                         Opinion delivered by Justice Carter, Chief
                                                      Justice Morriss and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
assessment of $140.00 as reimbursement of the Texas Department of Public Safety Crime
Laboratory. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Deveron Deon Rogers, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED MAY 20, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk